Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s response filed 12/17/21 is acknowledged and has been entered.

2.  Applicant's election without traverse of Group I and species of SEQ ID NO: 113 (“ULBP2.C”) as the non-natural, modified alpha1-alpha 2 domain (that binds to NKG2D ectodomain  comprising the amino acid sequence of SEQ ID NO: 25, “NKG2D.AF”) in Applicant’s response filed 12/17/21.  Is acknowledged. 

Claims 1-6 read upon the elected species.

Accordingly, claims 7-10 and 14-16 (non-elected species of Group I) and claims 11-13 (non-elected Group II) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

In view of the prior art, search and examination has been extended to SEQ ID NO: 111, 115 and 117 that are recited in instant dependent claim 4, and also to the double variant of wildtype NKG2D receptor (SEQ ID NO: 17) that is recited in instant dependent claims 5 and 6.  

Claims 1-6 are presently being examined as they read upon the elected species SEQ ID NO:  113, and also on SEQ ID NO: 111, 115, 117, and the double NKG2D mutant receptor recited in claims 5 and 6.

3.  The use of the terms HILOAD, SUPERDEX, OCTET and FORTEBIO which are trade name or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


5.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

6.  Figure 14 is objected to because it is too small to be legible.

7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

A non-natural, modified 1-2 domain of a natural NKG2D ligand molecule comprising at least 80% identity to the a natural domain, wherein the modified domain has more than 5 amino acids of the natural domain replaced and wherein the modification increases its binding affinity to a non-natural NKG2D receptor ectodomain, wherein the ectodomain of the non-natural NKG2D receptor has an affinity for at least one natural NKG2D ligand that is less than the affinity of the natural NKG2D receptor ectodomain for the at least one natural NKG2D ligand (instant base claim 1),

	wherein the at least one natural NKG2D ligand is SEQ ID NOs: 4 (ULBP2, Applicant’s elected species, instant dependent claim 2), 

	wherein the amino acids that are replaced from the natural domain are at three or more of positions 8, 80, 154, 155, 156, 157, 158 and 159 of SEQ ID NO: 4 (instant dependent claim 3), 

 	wherein said non-natural NKG2D receptor ectodomain comprises the amino acid sequence of SEQ ID NO: 17 but in which the tyrosines at position 75 and position 122 of SEQ ID NO: 17 have both been replaced with another amino acid (instant dependent claim 5), 

	the non-natural modified domain of claim 5, wherein the amino acid replacing the tyrosine at position 75 is alanine, and wherein the amino acid replacing the tyrosine at position 122 is phenylalanine (referring to the receptor ectodomain) (instant dependent claim 6).

Applicant’s elected species of non-natural, modified domain is SEQ ID NO: 113 which is “ULBP2.R”, a mutant of natural ULBP2 ligand having R80W and additionally having ILLWGW substituent amino acid residues at positions 154-159 (Fig. 1B).  Applicant’s elected species of non-natural NKG2D receptor is SEQ ID NO: 25 which differs from the natural NKG2D receptor in the possession of Y152A And Y199F substituent amino acid residues (Fig. 1A).

The instant claims are drawn to a non-natural, modified domain of a natural NKG2D ligand molecule that must possess the structural property of comprising at least 80% identity to the natural domain with more than 5 amino acid residues of the natural domain being replaced, and that must possess the functional property of increased binding affinity to a non-natural NKG2D receptor domain that itself possesses the functional property of having an affinity for at least one natural NKG2D ligand (including one of SEQ ID NO: 1-9) that is less than the affinity of the natural NKG2D receptor ectodomain for the at least natural NKG2D ligand.  

The non-natural, modified domain of a natural NKG2D ligand molecule is recited with partial structure, i.e., comprising at least 80% identity to the natural domain; however, it is also recited as “wherein the modified domain has more than 5 amino acids of the natural domain replaced and wherein [this/these substitutions on a background that is not 100% identical but only 80% identical to the natural NKG2D ligand molecule] the modified domain must consequently possess an increase in its binding affinity (on and/or off rates) to a non-natural NKG2D receptor ectodomain (that itself is not defined structurally but must itself possess the functional property of having an affinity for at least one natural NKG2D ligand that is less than the affinity of the natural NKG2D receptor ectodomain for the at least [one] natural NKG2D ligand; that is, the binding affinity of interaction between the natural ligand and the natural receptor is higher than the binding affinity of interaction between the natural ligand and the non-natural receptor).   

As such, the instant claims are reach through claims and are an invitation to experiment to determine the structure of the non-natural, modified domains through mutation of a natural domain and to determine which of these mutants possess the functional property increased binding affinity to a non-natural NKG2D receptor domain that itself must be determined through prior experimentation to ascertain its structure that has the functional property of an affinity for at least one natural NKG2D ligand that is less than the affinity of the natural NKG2D receptor ectodomain for the at least [one]natural NKG2D ligand.  

Applicant’s elected species of non-natural NKG2D receptor ectodomain is SEQ ID NO: 25 (termed “NKG2D.AF”) which is a mutant of wild-type or natural NKG2D receptor (SEQ ID NO: 17) having Y75A and Y122F substituent amino acid residues.  Applicant’s elected species of non-natural, modified domain of a natural NKG2D ligand molecule is depicted in SEQ ID NO: 112, which is termed “ULBP2.R” and is identical to wildtype ULBP2save the substituents R80W and TLLWGW substituents at positions 154-159.  (The specification also discloses three other mutant (i.e, non-natural)  domains that have the same R80W mutation and various other combinations of mutations at positions 154-159). See Figures 1A and 1B.

The specification discloses that NKG2D is a homodimeric surface immunoreceptor on NK cells and certain T cells that is responsible for recognizing a target cell and activating the innate defense against a pathologic cell such as neoplastic or infected cells [22].  

Note that the claims do not recite that the NKG2D must be a human NKG2D receptor. 

The specification discloses that the human NKG2D molecule possesses a C-type lection-like extracellular (ecto-)domain that binds to its eight distinct cognate ligands, the most studied ligands being the 84% sequence identical or homologous, monomeric MICA and MICB [22].  MICA and MICB proteins comprise 1, 2, and 3 domains, while the NKG2D ligands ULBP1-6 do not naturally possess an 3 domain [29].  The specification further discloses “An “domain” of an NKG2D ligand refers to the protein domain of the ligand that binds an NKG2D receptor” [29].  The specification discloses that SEQ ID NO: 1-9 are MICA, MICB, ULBP1-6, and OMCP, respectively [30].

The specification discloses that it has been demonstrated by others that mutations at Y152 or at Y199 in human NKG2D, the equivalent of positions Y75 and Y122 of the NKG2D ectodomain can greatly reduce binding to the natural ligand MICA [47].  The specification discloses that mutating both Y152 and Y199 would likely eliminate the receptor’s ability to engage with all native ligands [47].  

As enunciated above, Applicant’s elected species of non-native NKG2D is represented by SEQ ID NO: 25 that has Y152A and Y199F substituents as compared to the natural receptor (or Y75A and Y122F of SEQ ID NO: 17, that is recited in instant dependent claim 6).  The working examples in the specification tested only positions 152 and 199 on a fully wild-type NKG2D sequence, with the pairs of substituent pairs depicted in Figure 2 (which does not encompass the entirety of amino acid substituents that could have been made) to determine which pairs only lead modestly to increased protein aggregate formation, with A, S, T or F being permissible at Y152 and F being permissible at Y199 [49].  The non-natural NKG2D receptor recited in instant claims 1-3 is not limited to one having only those two said mutations at only those two positions. The non-natural NKG2D receptor recited in claim 5 has two substituent amino acid residues at those two positions, but they are not limited to any two particular substituent amino acid residues.

In claims 1 and 2, the non-natural, modified domain has to comprise at least 80% identity to the natural domain and must have more than 5 amino acids of the natural domain replaced but it also has to possess the functional property of increasing its binding affinity to a non-natural NKG2D receptor ectodomain. 

In the case of the wild-type ULBP2, SEQ ID NO: 4, SEQ ID NO: 4 is 189 amino acid residues in length.  This translates into 37 residues that may be different in the non-natural ligand domain for an at least 80% identity to the natural ligand domain, and these amino acid replacements may occur at any position in the sequence and may be any amino acid residue, one of the 20 naturally occurring or non-natural amino acid residue.  The variants therefore encompassed by a non-natural ligand domain having at least 80% identity to the wild-type natural domain of ULBP2 is therefore in numbers at least 2037 or 1.374 x 1048 or 1,374,000,000,000,000,000,0000,000,000,000,000,000,000,000,000,000 variants.

The specification does not disclose a representative number of species of such polypeptide in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the non-natural, modified a1-s2 domain of a natural NKG2D ligand molecule that is recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such ligand molecules  at the time the instant application was filed.    

9.  Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not disclose how to make and/or use the instant invention:
 
A non-natural, modified domain of a natural NKG2D ligand molecule comprising at least 80% identity to the a natural domain, wherein the modified domain has more than 5 amino acids of the natural domain replaced and wherein the modification increases its binding affinity to a non-natural NKG2D receptor ectodomain, wherein the ectodomain of the non-natural NKG2D receptor has an affinity for at least one natural NKG2D ligand that is less than the affinity of the natural NKG2D receptor ectodomain for the at least one natural NKG2D ligand (instant base claim 1),

	wherein the at least one natural NKG2D ligand is SEQ ID NOs: 4 (ULBP2, Applicant’s elected species, instant dependent claim 2), 

	wherein the amino acids that are replaced from the natural domain are at three or more of positions 8, 80, 154, 155, 156, 157, 158 and 159 of SEQ ID NO: 4 (instant dependent claim 3), 

 	wherein said non-natural NKG2D receptor ectodomain comprises the amino acid sequence of SEQ ID NO: 17 but in which the tyrosines at position 75 and position 122 of SEQ ID NO: 17 have both been replaced with another amino acid (instant dependent claim 5), 

	the non-natural modified domain of claim 5, wherein the amino acid replacing the tyrosine at position 75 is alanine, and wherein the amino acid replacing the tyrosine at position 122 is phenylalanine (referring to the receptor ectodomain) (instant dependent claim 6).

As such, the claims are reach-through claims. The claims encompass a genus of mutant ligands that are at least 80% identical to a natural domain ligand, wherein the modification to the mutant ligands increase their binding affinity to a mutant NKG2D receptor that is recited as having an affinity for at least one natural NKG2D ligand that is less than the affinity of the natural NKG2D receptor for the at least [one] natural NKG2D ligand. In the case of instant base claim 1 and 2, the mutations can be in any positions in the mutant domain ligands relative to the natural ligands and the mutations in the NKG2D receptor can be at any positions relative to the natural NKG2D receptor, while the substituent amino acid residues may be any amino acid residue, natural or non-natural.  In the case of claims 5 and 6, the mutations in the non-natural NKG2D receptor is confined to two particular positions that have tyrosine at those positions, and in claim 6 the substituent amino acid residues are defined (Y152A/Y199F), while in claim 5, the substituent amino acid residue may be any residue.  In instant dependent claim 3, the mutant domain ligand is required to be at least 80% identical to the sequence of SEQ ID NO: 4 (i.e., wild-type human ULBP2 a1-a2), and must have thee or more of the recited positions replaced (i.e.., positions 8, 80, 154-159).  

The specification has not enabled the breadth of the claimed invention because it unpredictable that the claimed variants can be made and/or used without undue experimentation.

Applicant’s elected species of non-natural, modified domain is SEQ ID NO: 113 which is “ULBP2.R”, a mutant of natural ULBP2 ligand having R80W and additionally having ILLWGW substituent amino acid residues at positions 154-159 (Fig. 1B).  Applicant’s elected species of non-natural NKG2D receptor is SEQ ID NO: 25 which differs from the natural NKG2D receptor in the possession of Y152A substituent amino acid residues (Fig. 1A).
 
The specification discloses that NKG2D is a homodimeric surface immunoreceptor on NK cells and certain T cells that is responsible for recognizing a target cell and activating the innate defense against a pathologic cell such as neoplastic or infected cells [22].  

Note that the claims do not recite that the NKG2D must be a human NKG2D receptor. 


The specification discloses that the human NKG2D molecule possesses a C-type lection-like extracellular (ecto-)domain that binds to its eight distinct cognate ligands, the most studied ligands being the 84% sequence identical or homologous, monomeric MICA and MICB [22].  MICA and MICB proteins comprise 1, 2, and 3 domains, while the NKG2D ligands ULBP1-6 do not naturally possess an 3 domain [29].  The specification further discloses “An “domain” of an NKG2D ligand refers to the protein domain of the ligand that binds an NKG2D receptor” [29].  The specification discloses that SEQ ID NO: 1-9 are MICA, MICB, ULBP1-6, and OMCP, respectively [30].

The specification discloses that it has been demonstrated by others that mutations at Y152 or at Y199 in human NKG2D, the equivalent of positions Y75 and Y122 of the NKG2D ectodomain can greatly reduce binding to the natural ligand MICA [47].  The specification discloses that mutating both Y152 and Y199 would likely eliminate the receptor’s ability to engage with all native ligands [47].  

As enunciated above, Applicant’s elected species of non-native NKG2D is represented by SEQ ID NO: 25 that has Y152A and Y199F substituents as compared to the natural receptor (or Y75A and Y122F of SEQ ID NO: 17, that is recited in instant dependent claim 6).  The working examples in the specification tested only positions 152 and 199 on a fully wild-type NKG2D sequence, with the pairs of substituent pairs depicted in Figure 2 (which does not encompass the entirety of amino acid substituents that could have been made) to determine which pairs only lead modestly to increased protein aggregate formation, with A, S, T or F being permissible at Y152 and F being permissible at Y199 [49].  The non-natural NKG2D receptor recited in instant claims 1-3 is not limited to one having only those two said mutations at only those two positions. The non-natural NKG2D receptor recited in claim 5 has two substituent amino acid residues at those two positions, but they are not limited to any two particular substituent amino acid residues.

With regard to the non-natural NKG2D receptor ectodomain, in claims 1-3, it does not have any particular positions or amino acid residue substituents recited, nor is it necessarily human NKG2D receptor ectodomain.   SEQ ID NO: 17 is the wild-type human NKG2D receptor ectodomain.  It is 139 amino acid residues in length.  The genus of structural variants thereof encompasses any amino acid residue changes at one or more of 138 residues. This is a very large and structurally diverse genus of variants (i.e., 20138) that would need to be tested for binding to at least one or more natural NKG2D ligands with affinity that is less than the affinity of the natural NKG2D receptor ectodomain for at least one natural NKG2D ligand, and then tested for binding to the variant ligands, wherein the variant ligands bind to the modified NKG2D receptor ectodomain with increased binding affinity.

In claims 1 and 2, the non-natural, modified domain has to comprise at least 80% identity to the natural domain and must have more than 5 amino acids of the natural domain replaced but it also has to have increased binding affinity to a non-natural NKG2D receptor ectodomain. 

In the case of the wild-type human ULBP2, SEQ ID NO: 4, said wild-type sequence is 189 amino acid residues in length.  This translates into 37 residues that may be different in the non-natural ligand domain to satisfy an “at least 80% identity” to the natural domain ligand.  These amino acid replacements may occur at any position in the sequence and may be any amino acid residue, one of the 20 naturally occurring or non-natural amino acid residue.  The variants therefore encompassed by a non-natural ligand domain having at least 80% identity to the wild-type natural domain of ULBP2 is therefore in numbers at least 2037 or 1.374 x 1048 or  1,374,000,000,000,000,000,0000,000,000,000,000,000,000,000,000,000 variants.

In claim 3, three or more positions are restrained, but the substituent amino acid residues are not. The specification discloses selected mutations at the positions 154-159 at Figure 12 for ULBP2.R80W.  These residues are not recited in the claims, nor is there disclosure pertaining to these mutations on a background that is not 100% identical at other positions (other than those recited in claim 3).  

The specification discloses five ligand variants of human ULBP2 that have R80W and specific other mutations at residues 154-158 (ULBP2.S3, ULBP2.D., ULBP2.R, ULBP2.AA, ULBP2.AB, or SEQ ID NO: 127, 111, 113, 115 and 117, respectively) (Figure 1B) and their relationship to binding the Y152A NKG2D mutant receptor ectodomains (Fig. 1A, Fig. 13).

The specification discloses that the use of the non-natural, modified domain molecules is to bind chimeric antigen receptors (CARs) that are comprised of the non-natural NKG2D receptor ectodomain to overcome severe systemic toxicities associated with current CAR-T and CAR-NK cell therapeutics ([27]).  

One of skill in the art was aware that changes to one portion of a polypeptide can induce changes in function or conformation to other contiguous or distal portions of a polypeptide.

Evidentiary reference Wittenbrink et al (Eur. J. Immunol. 2009, 39: 1642-1651) teach that a single amino acid substitution in the hydrophobic core of the 1-2 domain of a molecule highly identical to ULBP2 is primarily the cause of lower binding affinity to NKG2D and resulting less effective NK functioning.  This residue (at position 113) is not one that is recited in the instant claims.

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.  Claims 1-3 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by WO2017/024131 A1 (publication date 2/9/2017, IDS reference).   

Claim interpretation:  instantly recited SEQ ID NO: 4 is wild-type ULBP2 a1-a2, and SEQ ID NO: 11, 113, 115 and 117 are variants thereof (see [4] of the instant specification and Figure 1B of the instant application).  Instantly recited SEQ ID NO: 17 is the natural NKG2D wild-type ectodomain (see [3] and Figure 1A).  

WO2017/024131 A1 teaches a non-natural modified domain of a natural NKG2D ligand molecule comprising at least 80% identity to the natural domain, wherein the modified domain has one or more amino acids of the natural domain replaced and wherein the modification increases its binding affinity to a non-natural NKG2D receptor ectodomain, wherein the ectodomain of the non-natural NKG2D receptor has an affinity for natural NKG2D ligands that is less than the affinity of the natural NKG2D receptor ectodomain for the natural NKG2D ligands (claim 1, [0047]).  WO2017/024131 A1 teaches that this said non-natural modified domain has amino acid residues that are replaced from the natural domain at three or more of positions 8,80, 151, 154, 155, 156, 157, 158 and 159 of SEQ ID NO: 16 (which is ULBP2) (claim 5, [0031], [0099]).  WO2017/024131 A1 teaches a non-natural Y152A substituent NKG2D receptor and non-natural, modified NKG2D ligands with R80W and substituents at positions 155-159 ([0110]), with discovery of mutant ligands that bind to the non-natural Y152A substituted NKG2D receptor molecule (one of which labeled “U2.S3Y152A” that appears to be the same as “ULBP2.S3” that appears in Figure 1B of the instant application) (Fig. 23, 24, [0115],  and [0116]).  WO2017/024131 A1 teaches selected affinity mutations in the domain of ULBP2  ([0100 and Table 6]).  WO2017/024131 A1 teaches that “non-natural” and “modified” are used interchangeably, as are “natural” and “native”, and as are NKG2D” and “NKG2D receptor” ([0058]).  See entire reference.

13.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO2017/024131 A1 (publication date 2/9/2017, IDS reference).   

Claim interpretation:  instantly recited SEQ ID NO: 4 is wild-type ULBP2 a1-a2, and SEQ ID NO: 11, 113, 115 and 117 are variants thereof (see [4] of the instant specification and Figure 1B of the instant application).  Instantly recited SEQ ID NO: 17 is the natural NKG2D wild-type ectodomain (see [3] and Figure 1A).  

WO2017/024131 A1 teaches a non-natural modified domain of a natural NKG2D ligand molecule comprising at least 80% identity to the natural domain, wherein the modified domain has one or more amino acids of the natural domain replaced and wherein the modification increases its binding affinity to a non-natural NKG2D receptor ectodomain, wherein the ectodomain of the non-natural NKG2D receptor has an affinity for natural NKG2D ligands that is less than the affinity of the natural NKG2D receptor ectodomain for the natural NKG2D ligands (claim 1, [0047]).  WO2017/024131 A1 teaches that this said non-natural modified domain has amino acid residues that are replaced from the natural domain at three or more of positions 8,80, 151, 154, 155, 156, 157, 158 and 159 of SEQ ID NO: 16 (which is ULBP2) (claim 5, [0031], [0099]).  WO2017/024131 A1 teaches a non-natural Y152A substituent NKG2D receptor and non-natural, modified NKG2D ligands with R80W and substituents at positions 155-159 ([0110]), with discovery of mutant ligands that bind to the non-natural Y152A substituted NKG2D receptor molecule (Fig. 23, 24, [0115],  and [0116]).  WO2017/024131 A1 teaches selected affinity mutations in the domain of ULBP2  ([0100 and Table 6]).  WO2017/024131 A1 teaches that “non-natural” and “modified” are used interchangeably, as are “natural” and “native”, and as are NKG2D” and “NKG2D receptor” ([0058]).  WO2017/024131 A1 teaches that “non-natural” and “modified” are used interchangeably, as are “natural” and “native”, and as are NKG2D” and “NKG2D receptor” ([0058]). WO2017/024131 A1 teaches that mutant ULBP2 ligands are used with engineered CAR-expressing cells comprised of non-natural NKG2D receptor ectodomains, as these genetically engineered CAR-immune system cells escape known severe systemic toxicities that are associated with use of CAR-immune cells with regard to activation by natural ligands of the natural NKG2D receptor([0044], [0054]).  See entire reference.

WO2017/024131 A1 does not teach wherein the non-natural NKG2D receptor ectodomain comprises the amino acid sequence of wild-type NKG2D (i.e., SEQ ID NO: 17 that is recited in instant dependent claim 5) but in which besides the Y152 being substituted with another amino acid residues, the Y199 is also substituted.

WO2017/024131 A1 further teaches that mutating both tyrosines (i.e., “Y”) at positions 152 and 199 to alanine (i.e., “A”) abolished binding to wild-type (natural) ULBP2, while mutant Y199A also did not display binding to wild-type ULBP2 (e.g., Fig. 18B, [0027], [0093], and [0095]).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made double Y152 and Y199 mutants (Y152A plus other than Y199A mutants, since all natural and non-natural domain ligands tested lost binding ability to Y152A/Y199A double mutants [0095] and alanine is known to have a short and fundamentally different side chain as compared to tyrosine) of wild-type NKG2D that retain some lower binding affinity to the wild-type ligand and to make and test additional ULBP2 mutant molecules for those that are at least 80% identical to the wild-type ULPB2 domains and that have an increased binding affinity to the double mutant NKG2D ligand molecule that is less than the affinity of the natural NKG2D receptor molecule for the natural NKG2D ligand ULBP2. 

One of ordinary skill in the art would have been motivated to do this in order to discover and make additional mutant ULBP2 ligands to use with engineered CAR-expressing cells comprised of non-natural NKG2D receptor ectodomains, particularly in light of the teaching of their use in genetically engineered CAR-immune system cells to escape known severe systemic toxicities that are associated with use of CAR-immune cells with regard to activation by natural ligands of the natural NKG2D receptor([0044], [0054]).  

15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.  Claims 1-3, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-23 of U.S. Patent No. 10,259,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘858 recite species of those recited in the instant claims, as is enunciated in detail below.

Claim interpretation:  instantly recited SEQ ID NO: 4 is wild-type ULBP2 a1-a2, and SEQ ID NO: 11, 113, 115 and 117 are variants thereof (see [4] of the instant specification and Figure 1B of the instant application).  Instantly recited SEQ ID NO: 17 is the natural NKG2D wild-type ectodomain (see [3] and Figure 1A).  

The claims of 10,259,858 are drawn to a non-natural, modified domain of a NKG2D ligand that binds a non-natural NKG2D receptor ectodomain wherein the non-natural, modified domain comprises one of SEQ ID NO: 92, 93 or 94 (claims 9-22), or a method of killing a cell comprising contacting the cell with a protein comprising one of SEQ ID NO: 92, 93, or 94 (claim 23). (SEQ ID NO: 75 that is recited in claim 23 of ‘858 is the wild type ectodomain of NKG2D receptor protein; e.g., as evidenced by the specification of ‘858 at col. 22, lines 42-44, and residue Y73 corresponds to residue Y152 in instantly recited SEQ ID NO: 117.   

SEQ ID NO: 92, 93, or 94 are 97.8%, 97.4%, or 97.5% identical to instantly recited SEQ ID NO: 113 (Applicant’s elected species of non-natural, modified domain of natural ULBP2 ligand), as is indicated below.  “Qy” indicates instantly recited SEQ ID NO: 113, and “Db” is the entry for the sequence in US 10,259,858.  Note that the numbering of residues of instantly recited SEQ ID NO: 113 (modified ULBP2 having R80W and M154-159 TLLWGW substitutions relative to SEQ ID NO: 4) are off from that of instantly recited SEQ ID NO: 4 (wild-type ULBP2) by two amino acid residues because SEQ ID NO: 4 comprises two amino acid residues “AA” at the amino terminus that are not present in SEQ ID NO: 113.  See alignments below.

US-15-228-718A-92
; Sequence 92, Application US/15228718A
; Patent No. 10259858
; GENERAL INFORMATION
;  APPLICANT: AvidBiotics Corp.
;  TITLE OF INVENTION: INSERTABLE VARIABLE FRAGMENTS OF ANTIBODIES AND MODIFIED
;  TITLE OF INVENTION:ALPHA1-ALPHA2 DOMAINS OF NKG2D LIGANDS, AND NON-NATURAL NKG2D
;  TITLE OF INVENTION:LIGANDS THAT BIND NON-NATURAL NKG2D RECEPTORS
;  FILE REFERENCE: A228394
;  CURRENT APPLICATION NUMBER: US/15/228,718A
;  CURRENT FILING DATE: 2016-08-04
;  PRIOR APPLICATION NUMBER: US 62/200,949
;  PRIOR FILING DATE: 2015-08-04
;  NUMBER OF SEQ ID NOS: 105
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 92
;  LENGTH: 186
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide, ULBP2.S1
US-15-228-718A-92

  Query Match             97.8%;  Score 969;  DB 1;  Length 186;
  Best Local Similarity   98.3%;  
  Matches  177;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 62

Qy         61 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 122

Qy        121 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATLLWGWSMGDCIGWLEDFLMGMDSTLEPS 180
              |||||||||||||||||||||||||||||||| |: ||||||||||||||||||||||||
Db        123 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATTLYTWSMGDCIGWLEDFLMGMDSTLEPS 182



US-15-228-718A-93
; Sequence 93, Application US/15228718A
; Patent No. 10259858
; GENERAL INFORMATION
;  APPLICANT: AvidBiotics Corp.
;  TITLE OF INVENTION: INSERTABLE VARIABLE FRAGMENTS OF ANTIBODIES AND MODIFIED
;  TITLE OF INVENTION:ALPHA1-ALPHA2 DOMAINS OF NKG2D LIGANDS, AND NON-NATURAL NKG2D
;  TITLE OF INVENTION:LIGANDS THAT BIND NON-NATURAL NKG2D RECEPTORS
;  FILE REFERENCE: A228394
;  CURRENT APPLICATION NUMBER: US/15/228,718A
;  CURRENT FILING DATE: 2016-08-04
;  PRIOR APPLICATION NUMBER: US 62/200,949
;  PRIOR FILING DATE: 2015-08-04
;  NUMBER OF SEQ ID NOS: 105
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 93
;  LENGTH: 186
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide, ULBP2.S2
US-15-228-718A-93

  Query Match             97.4%;  Score 965;  DB 1;  Length 186;
  Best Local Similarity   98.3%;  
  Matches  177;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 62

Qy         61 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 122

Qy        121 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATLLWGWSMGDCIGWLEDFLMGMDSTLEPS 180
              |||||||||||||||||||||||||||||||||:  ||||||||||||||||||||||||
Db        123 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATLMRIWSMGDCIGWLEDFLMGMDSTLEPS 182



US-15-228-718A-94
; Sequence 94, Application US/15228718A
; Patent No. 10259858
; GENERAL INFORMATION
;  APPLICANT: AvidBiotics Corp.
;  TITLE OF INVENTION: INSERTABLE VARIABLE FRAGMENTS OF ANTIBODIES AND MODIFIED
;  TITLE OF INVENTION:ALPHA1-ALPHA2 DOMAINS OF NKG2D LIGANDS, AND NON-NATURAL NKG2D
;  TITLE OF INVENTION:LIGANDS THAT BIND NON-NATURAL NKG2D RECEPTORS
;  FILE REFERENCE: A228394
;  CURRENT APPLICATION NUMBER: US/15/228,718A
;  CURRENT FILING DATE: 2016-08-04
;  PRIOR APPLICATION NUMBER: US 62/200,949
;  PRIOR FILING DATE: 2015-08-04
;  NUMBER OF SEQ ID NOS: 105
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 94
;  LENGTH: 186
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide, ULBP2.S3
US-15-228-718A-94

  Query Match             97.5%;  Score 966;  DB 1;  Length 186;
  Best Local Similarity   98.3%;  
  Matches  177;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 62

Qy         61 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 122

Qy        121 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATLLWGWSMGDCIGWLEDFLMGMDSTLEPS 180
              |||||||||||||||||||||||||||||||| |: ||||||||||||||||||||||||
Db        123 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATKLYLWSMGDCIGWLEDFLMGMDSTLEPS 182


In addition, SEQ ID NO: 92, 93, and 94 of US 10,259,858 are 97.3%, 96.6%, and 97% identical to instantly recited SEQ ID NO: 111, respectively.  They are also over 97% identical to instantly recited SEQ ID NO: 115 and SEQ ID NO: 117.  An inspection of these sequences and the recitation in claim 3 of changes relative to instantly recited SEQ ID NO: 4 are also met with regard to SEQ ID NO: 111, 115 and 117 as they are for SEQ ID NO: 113. 

As regards the inclusion of instant dependent claims 5 and 6 in this rejection, although the claims of US 10,259,858 do not recite that the non-natural, modified domain ligands bind to the double mutant NKG2D receptors recited in instant claims 5 and 6 (i.e., Y152/Y199 or Y152A/Y199F), they do recite that the non-natural, modified domain ligands bind to a single mutant NKG2D receptor having Y152A. Therefore, the claimed ligand molecule appears to be the same as the ligand molecule of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the ligand molecule of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the ligand molecule of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

With regard to the inclusion of method claim 23 of ‘858 in this rejection:

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the ‘15/288,718 case that issued as US 10,259,858 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
	 
Claims 1-3, 5 and 6 are directed to an invention not patentably distinct from claims 9-23  of commonly assigned U.S. Patent No. 10,259,858, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US 10,259,858, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

17.  Claims 1-3, 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7-10 of copending Application No. 16/774,567.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘567 recite a species of those that are recited in the instant claims, and therefore anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of application no. 16/774,567 recite a modified, non-natural ligand for a modified, non-natural NKG2D receptor, wherein the ligand comprise an amino acid sequence selected from the group consisting of SEQ ID NO: 68-72.  The specification of ‘567 evidences that SEQ ID NO:  68-70 are the sequences of ULBP2.S1, S2, and S3, respectively, and that they display greater than 10-fold selective binding to non-natural Y152A NKG2D over natural or wild-type NKG2D (e.g., [0097]). Note that ULBP2.S3 is also depicted in Figure 1B of the instant application.  This said sequence has R80W and TKLYLW substituent amino acid residues at positions 154-159 of SEQ ID NO: 4.  ULBP2.S3 is the same sequence in the instant application as in application 16/774,567, as evidenced by a sequence alignment shown below.


GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         March 28, 2022, 18:44:12 ; Search time 1 Seconds
                                           (without alignments)
                                           0.033 Million cell updates/sec

Title:          US-16-366-320-127
Perfect score:  986
Sequence:       1 EPHSLSYDITVIPKFRPGPR..........DCIGWLEDFLMGMDSTLEPS 180

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 186 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-774-567A-70.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     986  100.0    186  1  US-16-774-567A-70          Sequence 70, Appl


                                    ALIGNMENTS


RESULT 1
US-16-774-567A-70

  Query Match             100.0%;  Score 986;  DB 1;  Length 186;
  Best Local Similarity   100.0%;  
  Matches  180;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 EPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTAWK 62

Qy         61 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 AQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQIF 122

Qy        121 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATKLYLWSMGDCIGWLEDFLMGMDSTLEPS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 LLFDSEKRMWTTVHPGARKMKEKWENDKVVATKLYLWSMGDCIGWLEDFLMGMDSTLEPS 182


Search completed: March 28, 2022, 18:44:12
Job time : 1 secs

A comparison of instantly recited SEQ ID NO: 4 with SEQ ID NO: 69 of ‘567 reveals that SEQ ID NO: 69 also meets the instant claim requirement of at least 80% identity to the natural domain (which in this instance is ULBP2 wild type SEQ ID NO: 4) and having more than 5 amino acid residues replaced at three or more positions recited in instant claim 3:

US-16-774-567A-69

  Query Match             92.9%;  Score 957;  DB 1;  Length 186;
  Best Local Similarity   95.7%;  
  Matches  178;  Conservative    1;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 AAEPHSLCYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTA 60
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAEPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTA 60

Qy         61 WKAQNPVLREVVDILTEQLRDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQ 120
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db         61 WKAQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQ 120

Qy        121 IFLLFDSEKRMWTTVHPGARKMKEKWENDKVVAMSFHYFSMGDCIGWLEDFLMGMDSTLE 180
              |||||||||||||||||||||||||||||||||     :|||||||||||||||||||||
Db        121 IFLLFDSEKRMWTTVHPGARKMKEKWENDKVVATLMRIWSMGDCIGWLEDFLMGMDSTLE 180

Qy        181 PSAGAP 186
              ||||||
Db        181 PSAGAP 186


Search completed: March 28, 2022, 18:47:14
Job time : 1 secs

The same is true for a comparison of instantly recited SEQ ID NO: 4 and SEQ ID NO: 68 of ‘567:

OM protein - protein search, using sw model

Run on:         March 28, 2022, 18:51:20 ; Search time 1 Seconds
                                           (without alignments)
                                           0.035 Million cell updates/sec

Title:          US-16-366-320-4
Perfect score:  1030
Sequence:       1 AAEPHSLCYDITVIPKFRPG..........DFLMGMDSTLEPSAGAPPMV 189

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 186 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-774-567A-68.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     961   93.3    186  1  US-16-774-567A-68          Sequence 68, Appl


                                    ALIGNMENTS


RESULT 1
US-16-774-567A-68

  Query Match             93.3%;  Score 961;  DB 1;  Length 186;
  Best Local Similarity   95.7%;  
  Matches  178;  Conservative    3;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 AAEPHSLCYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTA 60
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAEPHSLSYDITVIPKFRPGPRWCAVQGQVDEKTFLHYDCGNKTVTPVSPLGKKLNVTTA 60

Qy         61 WKAQNPVLREVVDILTEQLRDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQ 120
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db         61 WKAQNPVLREVVDILTEQLWDIQLENYTPKEPLTLQARMSCEQKAEGHSSGSWQFSFDGQ 120

Qy        121 IFLLFDSEKRMWTTVHPGARKMKEKWENDKVVAMSFHYFSMGDCIGWLEDFLMGMDSTLE 180
              ||||||||||||||||||||||||||||||||| : : :|||||||||||||||||||||
Db        121 IFLLFDSEKRMWTTVHPGARKMKEKWENDKVVATTLYTWSMGDCIGWLEDFLMGMDSTLE 180

Qy        181 PSAGAP 186
              ||||||
Db        181 PSAGAP 186


Search completed: March 28, 2022, 18:51:20
Job time : 1 secs

With regard to the inclusion of instant claims 5 and 6 in this rejection, although the claims of 16/774,567 do not recite that the non-natural NKG2D receptor that the sequences bind to comprises both a Y152A and a Y199F mutation, the specification of ‘567 evidences that the sequences recited in the claims of 16/774,567 display greater than 10-fold selective binding to non-natural Y152A NKG2D over natural or wild-type NKG2D (e.g., [0097]).  Therefore, the claimed non-natural, modified a1-a3 domain of a natural NKG2D ligand molecule appears to be the same as the non-natural, modified a1-a3 domain of a natural NKG2D ligand molecule of the ‘567 absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the molecule of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the molecule of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1-3, 5 and 6 are directed to an invention not patentably distinct from claims 1, 4, 5 and 7-10 of commonly assigned 16/774,567, as enunciated supra. 

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/774,567, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

18.  Claims 1 and 2 are objected to because of the following informalities:  

     a.  Claim 1 is objected to because the last line recites “for the at least natural NKG2D ligand” whereas it should be ‘for at the at least one natural NKG2D ligand’.

     b. Claim 2 is indefinite in the recitation of “NO.s:” which should be ‘NO:”  

Appropriate correction is required.

19.  Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection to base claim 1 is corrected.

20.  No claim is allowed.  

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644